PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/054,182
Filing Date: 3 Aug 2018
Appellant(s): WONDERLICH et al.



__________________
Joseph R. Kelly Reg. No. 34,847
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/03/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 – 3, 7, 9, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over GRIMM et al. US 2014/0299673 (hereinafter GRIMM) in view of Cummings et al. US 2009/0306830 (hereinafter Cummings) and further in view of McClure et al. US 2012/0215410 (hereinafter McClure).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over GRIMM et al. US 2014/0299673 (hereinafter GRIMM) in view of Cummings et al. US 2009/0306830 (hereinafter Cummings) and McClure et al. US 2012/0215410 (hereinafter McClure) and further in view of GRIMM et al. US 2019/0232304 (hereinafter GRIMM304).
Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over GRIMM et al. US 2014/0299673 (hereinafter GRIMM) in view of Cummings et al. US 2009/0306830 (hereinafter Cummings) and McClure et al. US 2012/0215410 (hereinafter McClure) and further in view of Jensen et al. US 2014/0277780 (hereinafter Jensen).
Claims 25 is are rejected under 35 U.S.C. 103 as being unpatentable over GRIMM et al. US 2014/0299673 (hereinafter GRIMM) in view of Jensen et al. US Jensen) and Baynes et al. US 2019/0258859 (hereinafter Baynes).

(2) Response to Argument
Argument section A.1.
Appellant’s argument recites: “Cummings only discloses air flow and is completely silent on liquids”.  Examiner respectfully disagree.  Cummings is directed to “fluid control valves” (See Cummings [0003]).  Fluid includes both liquid and gas.  Cummings didn’t limit the fluid as gas.  Therefore the disclosure of Cummings can be applied to a valve controlling liquid flow.  In addition, GRIMM already teaches a valve controlling liquid flow.  See GRIMM Fig. 1 and paragraph [0066].  
Cummings teaches “a plurality of row pressure sensors each sensing pressure at the outlet end of one of the plurality of valves and generating a corresponding row pressure signal indicative of the sensed pressure” by disclosing “outlet pressure sensor” in paragraph [0027] and [0033].    
In Cummings Fig. 4, Fig. 5, [0027] & [0028], Cummings discloses determining a cycle parameter of a valve based on pressure.  The cycle parameter is a pulse characteristic.  The cycle parameter corresponding to the valve actuation is a “pulse characteristic indicative of a fluid pulse provided by the valve in the open position”.  Therefore Cummings teaches “pulse characteristic sensing logic that receives the row pressure signal from each row pressure sensor and identifies a pulse characteristic indicative of a fluid pulse provided by the corresponding valve in the open position, 
GRIMM and Cummings are analogous art because they are from the same field of endeavor.  They all relate to flow control system.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the agricultural machine that including a valve controlling liquid flow, as taught by GRIMM, and incorporating determining valve pulse characteristic, as taught by Cummings.  
One of ordinary skill in the art would have been motivated to do this modification in order to monitoring valve’s performance, as suggested by Cummings ([0008]).
In a summary, the combination of GRIMM and Cummings teaches the noted claim features.  

Argument section A.2.
Appellant’s argument recites: “the asserted valve 10 of Cummings is not indicated as being controlled to ‘pulse between an open position and a closed position’ or controlled ‘by a pulse control signal’ as the claimed valves.”   It is noted that this feature is taught by GRIMM. In [0060] of GRIMM, it recites: “the pressure controller pulses the direct acting solenoid valve equipped nozzles…”  Thus GRIMM teaches controlling a solenoid valve with pulses. Cummings also discloses a solenoid valve in [0019].  Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to determine valve pulse characteristic of the valve taught by GRIMM by using the valve pulse characteristic Cummings. Since both GRIMM and Cummings uses solenoid valve, the method taught by Cummings can be applied to the valves taught by GRIMM. One of ordinary skill in the art would have been motivated to do this modification in order to monitoring valve’s performance, as suggested by Cummings ([0008]).  In paragraph [0013] of GRIMM, it recites: “For example, if an operator is alerted that he or she has crossed a field boundary or property line and initiates a procedure for altering spray application, most spray control systems have an inherent delay which may cause overspray problems”.  GRIMM teaches a spray control system which including a valve has an inherent delay.  But GRIMM does not explicitly teach how to measure or monitor this delay.  Cummings teaches measuring valve open and close delay in Fig. 4, Fig. 5, [0027] & [0028].  The cycle parameter corresponding to the valve actuation is valve open delay. The cycle parameter corresponding to the valve deactuation is valve close delay.  Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to determine inherent delays taught by GRIMM by using the method of determining valve open/close delay taught by Cummings. One of ordinary skill in the art would have been motivated to do this modification in order to monitoring valve’s performance, as suggested by Cummings ([0008]) and to avoid delay caused overspray problem, as suggested by GRIMM [0013].
Page 11 – Page 13 of appellant’s argument focused on the differences between a pilot operated solenoid valve and a direct acting solenoid valve.  This is irrelevant to the rejected claims.  Neither the claim language nor Cummings explicitly limits the method to a particular type of valve. 

Argument section A.3.
Appellant’s argument recites: “It also appears that combining the air pressure sensors of Cummings with the liquid valve of Grimm would be unfeasible”.  Examiner respectfully disagree.  Cummings does not mention “air pressure sensors” in the whole disclosure.  Cummings mentions “pressure sensors” (see Cummings [0026]).  Cummings is directed to “fluid control valves” (See Cummings [0003]).  Fluid includes both liquid and gas.  Cummings didn’t limit the fluid as gas.  Therefore the disclosure of Cummings can be applied to a valve controlling liquid flow which is taught by Grimm.
Appellant’s argued that the office action has provide no explanation as to how one of ordinary skill in the art would configure a pressure sensor at the outlet of such a valve/nozzle.  This is irrelevant to the rejected claims.  Neither the claim language nor Cummings explicitly limits the method to a particular type of valve, a particular type of pressure sensor or a particular configuration to mount the sensor.  A person of ordinary skill in the art would want to determine valve pulse characteristics based on pressure as taught by Cummings.  Selecting a type of sensor and mounting configuration is a design choice.  It is not related to the rejected claims. 
In addition, for example, one way to combine the design of GRIMM and Cummings is: to replace the solenoid valve equipped nozzle taught by GRIMM with the combination of a solenoid valve, pressure sensor and a nozzle.  This is “Simple Substitution of One Known Element for Another To Obtain Predictable Results”.  See MPEP 2143.(I)(B). 


Argument section A.4.
Appellant’s argument recites: “McClure does not teach a pulsed control signal”.  It is noted that Grimm is used to teach this feature.  GRIMM teaches controlling a solenoid valve with pulses in paragraph [0060].  In [0060] of GRIMM, it recites: “the pressure controller pulses the direct acting solenoid valve equipped nozzles…”
GRIMM teaches controlling liquid flow by pulsing a valve (See [0060]).  GRIMM also teaches a spray control system has an inherent delay and the inherent delay causes overspray problems (See [0013]).  But GRIMM does not explicitly teach how to measure or monitor this delay.  Cummings teaches measuring valve open and close delay in Fig. 4, Fig. 5, [0027] & [0028].   The cycle parameter corresponding to the valve actuation is valve open delay. The cycle parameter corresponding to the valve deactuation is valve close delay.  Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to determine inherent delays taught by GRIMM by using the method of determining valve open/close delay taught by Cummings. One of ordinary skill in the art would have been motivated to do this modification in order to monitoring valve’s performance, as suggested by Cummings ([0008]) and to avoid delay caused overspray problem, as suggested by GRIMM [0013].
But the combination of GRIMM and Cummings does not explicitly teach: generates valve control signal based on the valve pulse characteristic signal.
However, McClure teaches: generates valve control signal based on the valve pulse characteristic signal.  In paragraph [0022] & [0023], McClure teaches turn on/off 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify generating a pulsed valve control signal and determining valve open/close delay taught by Cumming, as taught by the combination of GRIMM and Cumming, and incorporating generating valve control signal based on opening delay and closing delay, as taught by McClure.  
One of ordinary skill in the art would have been motivated to do this modification in order to accurately turn the spray on and off, as suggested by McClure ([0010]).  

Argument section B.
Regarding claim 25, Appellant’s argument is mainly directed to it is not obvious to incorporated the design of Jensen into the design of GRIMM.  
GRIMM teaches a solenoid valve equipped nozzle.  Jensen teaches using a pressure transducer to sense pressure at the outlet of a valve, see Fig. 2 and paragraph [0022].  The “manifold pressure transducer 216” measures pressure at the outlet of servo valve 215.  Jensen also teaches this pressure information can provide feedback information to control the flow rate.  Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the agricultural machine, as taught by GRIMM, and incorporating controlling flow rate based on pressure, as taught by Jensen.  For example, one way to combine the design of GRIMM and Jensen is: to replace the solenoid valve equipped nozzle taught by GRIMM with the combination of a solenoid valve, pressure sensor and a nozzle.  Jensen.  This is “Simple Substitution of One Known Element for Another To Obtain Predictable Results”.  See MPEP 2143.(I)(B). 
One of ordinary skill in the art would have been motivated to do this modification in order to use the pressure information to achieve more precise flow, as suggested by Jensen in paragraphs [0011] and [0022].
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning on page 19 of appeal brief, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/YUHUI R PAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
Conferees:
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116                                                                                                                                                                                                        

/RYAN M STIGLIC/Primary Examiner 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.